t c memo united_states tax_court cheryl denese brewer petitioner v commissioner of internal revenue respondent docket no filed date cheryl denese brewer pro_se jason m silver for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax the issues for decision are whether petitioner is entitled to exclude from gross_income amounts received in settlement of a class action suit pursuant to sec_104 and whether petitioner is entitled to exclude from gross_income amounts paid as legal fees unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference cheryl denese brewer petitioner resided in los angeles california at the time she filed her petition at all relevant times petitioner was an insurance agent on date a class action lawsuit kraszewski v state farm gen ins co was filed against state farm general insurance co state farm mutual automobile insurance co state farm life_insurance co and state farm fire and casualty co state farm in the u s district_court for the northern district of california the class representatives alleged that state farm had engaged in statewide discrimination in california in the recruiting hiring and training of women for sales agent trainee positions in on date the district_court for the northern district of california certified a class in kraszewski to maintain the action see kraszewski v state farm gen ins co fair empl prac cas bna n d cal violation of title vii of the civil rights act of publaw_88_ sec_701 78_stat_241 u s c sec 2000e to 2000e-17 title vii the representatives sought backpay as well as injunctive and declaratory relief on date the district_court bifurcated the litigation into a liability and a remedy phase on date the court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of gender see kraszewski v state farm gen ins co fair empl prac cas bna n d cal the court concluded that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to attain the entry level sales position id pincite the court then ruled that the class action suit properly included all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california id pincite on date the court held that individual hearings were appropriate to determine the relief for class members the court decided that class members were entitled to show that they were actual victims of discrimination as to any of the vacancies at state farm that occurred during the period of liability and were filled by men on date petitioner sought employment as a state farm trainee agent but was not hired she subsequently became aware of the class action suit against state farm and became a plaintiff in the suit on date petitioner and state farm entered into a settlement agreement and general release settlement agreement which provided in relevant part worker' sec_1 for and in consideration of the sum of dollar_figure and potential additional payments of up to dollar_figure as provided in paragraph below less all required payroll deductions applicable to the period of trainee agency if any and inclusive of attorneys's sic fees and costs to which petitioner cheryl denese brewer or claimant's counsel is entitled on a prevailing_party basis but excluding attorneys' fees and costs as set forth in paragraph below cheryl denese brewer does hereby completely release and forever discharge state farm from any claim or liability of any and every kind based on any federal state or local law statute or regulation excepting only claims for benefits hereinafter claim which arose prior to the execution of this settlement agreement and general release and which was raised or could have been raised in the above-captioned case as well as any and all claims including where applicable claims under the federal age discrimination in employment act arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with any term or condition_of_employment or independent_contractor status or the process of securing or attempting to secure employee or independent_contractor status limitation recruitment selection hiring job assignment job or termination which arose prior to the execution of this settlement agreement and general release compensation promotion including training transfer without petitioner hereby agrees and promises that by entering into this settlement agreement and general release she is waiving any and all right s she may have under the terms of the consent decree respecting instatement or rights to any other future class relief unknown it is understood and agreed that this is a full and final general release applying not only to all claims which are presently known anticipated or disclosed to petitioner but also to all claims which are presently and undisclosed to petitioner and which may have arisen prior to the date of execution of this settlement agreement and general release petitioner hereby waives any and all rights or benefits which she may now have or may in the future have under the terms of section of the california civil code which provides as follows unanticipated a general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release which if known by him must have materially affected his settlement with the debtor it is understood and agreed that this compromise settlement includes the compromise settlement of any and all legal evidentiary discovery and document production issues regarding claim no the parties further agree and understand that neither state farm nor petitioner will bring any motions either individually or as part of the class relative to such claim no issues the approximate full value of petitioner's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward b settlement cash pincite acceptance rate state farm offers petitioner settlement cash of dollar_figure which is approximately of the estimated full consent decree value of her claim to release her claims against state farm c incentive cash for acceptance rate above the incentive cash will be dollar_figure per claimant for each full percentage_point by which the acceptance rate exceed sec_90 e attorney's_fees the payments state farm is offering to petitioner include her attorneys' fees and costs that is petitioner will have to pay her attorneys' fees out of the payment state farm makes to her in pursuant to the terms of the settlement state farm issued petitioner and her attorney a check in the amount of dollar_figure petitioner's attorney retained legal fees of dollar_figure petitioner did not report the state farm payment on her federal_income_tax return respondent determined in the notice_of_deficiency that the entire state farm payment should have been included in petitioner's gross_income and that petitioner is entitled to claim legal fees in the amount of dollar_figure as a miscellaneous itemized_deduction opinion issue excludability of settlement proceeds the first issue for decision is whether petitioner is entitled to exclude from gross_income pursuant to sec_104 amounts received in settlement of a class action suit petitioner contends that she is so entitled respondent disagrees except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed 515_us_323 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 c income_tax regs thus in order to exclude damages from gross_income pursuant to sec_104 the taxpayer must prove that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 504_us_229 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir the amounts petitioner received pursuant to the settlement agreement were intended to settle her claim under title vii although petitioner did not file an individual complaint in that case and the settlement agreement does not contain a specific reference to title vii it is clear that title vii is the basis for the underlying claim the nature of petitioner's claim is identical to that stated in the complaint filed by the kraszewski class representatives which alleged that state farm had engaged in statewide discrimination in the recruiting hiring and training of women for sales agent trainee positions in violation of title vii the plaintiffs sought backpay and injunctive and declaratory relief the district_court held that state farm was liable under title vii to all members of the class who had been discriminated against and ordered individual hearings kraszewski v state farm gen ins co fair empl prac cas bna n d cal the court did not limit relief to state farm employees the u s supreme court's decision in united_states v burke supra controls the issue in burke was whether amounts received in settlement of a title vii claim were excludable pursuant to sec_104 the court analyzed title vii and held that it did not provide for remedies to recompense claimants for tort type personal injuries rather the court noted that the statute offered only injunctions back and front pay and other equitable relief id pincite accordingly the court held that title vii did not redress a tort type personal injury and consequently that settlement proceeds based on such a claim are not excludable pursuant to sec_104 here petitioner and state farm entered into a settlement agreement pursuant to which state farm paid dollar_figure to petitioner for her release of a claim arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with recruitment selection hiring job assignment job transfer training promotion or termination in addition the settlement agreement specifically stated that it although petitioner did not have a hearing to determine whether she was entitled to damages petitioner and state farm nevertheless entered into a settlement includes the compromise settlement of any and all legal evidentiary discovery and document production issues regarding claim no thus the entire award petitioner received in settlement of her title vii claim against state farm represented a compromise and settlement of petitioner's rights pursuant to her claim against state farm alleging discrimination under title vii in sum no portion of petitioner's settlement award was attributable to a claim based upon tort or tort type rights thus we hold that petitioner improperly excluded the settlement proceeds dollar_figure from her gross_income commissioner v schleier supra pincite united_states v burke supra pincite accordingly we sustain respondent's determination we note that our opinion herein is consistent with prior decisions of this court which also held that settlement proceeds received pursuant to the kraszewski litigation were not excludable from gross_income pursuant to sec_104 see gillette v commissioner tcmemo_1997_301 hayes v commissioner tcmemo_1997_213 hardin v commissioner tcmemo_1997_202 raney v commissioner tcmemo_1997_200 clark v commissioner t c memo claim no was the identification of petitioner's claim against state farm in the class action suit as petitioner's claim arose in and the class action suit was filed in that year the amendments to title vii made by sec_102 of the civil rights act of publaw_102_166 stat do not apply 511_us_244 berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 issue excludability of legal fees the second issue is whether petitioner is entitled to exclude from gross_income amounts paid as legal fees petitioner argues that because her legal fees were paid to counsel from the settlement proceeds and petitioner never received such fees petitioner is entitled to exclude the legal fees from her income respondent contends that petitioner may deduct attorney's_fees of dollar_figure as a miscellaneous itemized_deduction to the extent they exceed percent of petitioner's adjusted_gross_income although state farm issued a check jointly to petitioner and her attorney petitioner was responsible for her legal costs the settlement agreement provided inter alia that the state farm payment included petitioner's attorney's_fees and that it was petitioner's responsibility to pay her attorney's_fees thus we agree with respondent that the attorney's_fees are includable in petitioner's gross_income and deductible as a miscellaneous itemized_deduction see 72_f3d_938 1st cir affg tcmemo_1995_51 we have considered all of petitioner's other arguments and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered for respondent
